FILED:  June 3, 2005
IN THE SUPREME COURT OF THE STATE OF OREGON
LAUREL ANN CURTIS,
Petitioner on Review,
v.
DEPARTMENT OF REVENUE,
Respondent on Review.
(OTC 4222; SC S51744)
En Banc
Appeal from the Oregon Tax Court.*
Henry C. Breithaupt, Judge.
Argued and submitted May 11, 2005.
Laurel Ann Curtis, petitioner on review, argued the cause
and filed the briefs for herself.
Jerry Bronner, Assistant Attorney General, Salem, argued the
cause for respondent on review.  Wendy E. Sanderson, Assistant
Attorney General, Salem, filed the brief for respondent on
review.  With her on the brief was Hardy Myers, Attorney General.
BALMER, J.
The judgment of the Oregon Tax Court is affirmed.
*17 OTR 414 (2004).
BALMER, J.
Taxpayer in this personal income tax case appeals from
a judgment that the Oregon Tax Court entered after taxpayer had
appealed to that court from an opinion and order of the defendant
Department of Revenue (the department).  ORS 305.445.  Taxpayer
failed to file income tax returns for the tax years 1983 through
1993, and the department assessed taxes, interest, and penalties
for those years.  Following trial and post-trial briefing, the
Tax Court affirmed the order of the department, determined that
taxpayer had received $20,000 in 1992 in addition to the amounts
assessed by the department, awarded the department $5,000 in
damages pursuant to ORS 305.437, and awarded the department its
attorney fees.  Curtis v. Dept. of Rev., 17 OTR 414 (2004). 
Taxpayer appealed to this court.  We affirm.
During the tax years in question, taxpayer was a
resident of Oregon and owned several pieces of real property in
Oregon, each of which produced rents.  Taxpayer did not maintain
books and records related to her rental properties and, as noted,
did not file income tax returns.  Taxpayer asserted that she was
not required to maintain financial records or to file income tax
returns because the rents that she received were not subject to
tax by the State of Oregon or by the federal government. 
The Internal Revenue Service (IRS) examined taxpayer's
finances and estimated the amount of her rental income.  Based on
information that the IRS provided to the department, the
department sent written notices to taxpayer requesting that she
file tax returns.  When she failed to do so, the department
determined her tax liability from the information that the IRS
had given it.  See ORS 305.265(10)(a) (when taxpayer fails to
file return, "department shall determine the tax according to the
best of its information and belief").  At trial before the Tax
Court, IRS agents testified about the procedures that they had
used in examining taxpayer's finances and estimating her income
for the years in question.  Taxpayer criticized the IRS
methodology, but she introduced no evidence to rebut the IRS
calculations.  The Tax Court rejected taxpayer's legal arguments
and entered the judgment described above. 
As she did before the Tax Court, taxpayer in this court
raises a number of statutory and constitutional arguments, both
state and federal, to challenge her Oregon income tax liability
as determined by the department.  Each of those arguments was
considered and resolved against taxpayer by the Tax Court. 
Curtis, 17 OTR at 418-24.  Taxpayer also challenges the Tax
Court's decision to award damages and attorney fees to the
department.  The Tax Court's conclusion as to each legal issue
that it addressed was correct, and it would not benefit the
taxpayer, the public, the bench, or the Bar for us to discuss
them further.
The judgment of the Oregon Tax Court is affirmed.